KENYON V. GEO GROUP



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-133-CV



CHARLES RANDOLPH SMITH	APPELLANT



V.



DETA YVONNE SMITH	APPELLEES



------------



FROM THE 325
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant filed a timely notice of appeal from the trial court’s March 23, 2006 “Final Decree of Divorce.”  The trial court subsequently granted appellant’s motion for new trial on May 19, 2006, while it still had plenary jurisdiction over the case.  
See
 
Tex. R. Civ. P.
 329b(e).

On May 24, 2006, we informed the parties that it appeared the trial court’s granting of the motion for new trial rendered this appeal moot and that the appeal would be dismissed as moot unless on or before June 5, 2006 any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  Neither party filed a response.

Therefore, we dismiss the appeal as moot on our own motion.  
See 
Tex. R. App. P. 42.3
(c), 43.2(f). 

PER CURIAM

PANEL D: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: June 15, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.